IN THE SUPREME COURT OF NORTH CAROLINA
                                   No. 531PA13
                             Filed 19 December 2014

STATE OF NORTH CAROLINA

            v.
JAMES A. PHILLIPS, JR.



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous

decision of the Court of Appeals, ___ N.C. App. ___, 750 S.E.2d 43 (2013), reversing

an order entered on 5 December 2012 by Judge Theodore S. Royster, Jr. in Superior

Court, Stanly County. Heard in the Supreme Court on 9 September 2014.


      Roy Cooper, Attorney General, by Kathleen N. Bolton, Assistant Attorney
      General, for the State-appellant.

      Arnold & Smith, PLLC, by Matthew R. Arnold and J. Bradley Smith, for
      defendant-appellee.


      PER CURIAM.


      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.